Name: Decision of the EEA Joint Committee No 131/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: means of agricultural production;  Europe;  agricultural activity;  agricultural policy;  regions of EU Member States
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(06)Decision of the EEA Joint Committee No 131/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0012 - 0013Decision of the EEA Joint CommitteeNo 131/1999of 5 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Decision 98/555/EC of 30 September 1998 amending for the second time Decision 98/339/EC concerning certain protective measures relating to classical swine fever in Spain(2), is to be incorporated into the Agreement.(3) Commission Decision 98/621/EC of 27 October 1998 amending for the third time Decision 95/109/EC concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Member States or regions of Member States free from the disease, in relation to Italy(3), is to be incorporated into the Agreement.(4) This Decision is not to apply to Iceland and Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 10 (Commission Decision 98/339/EC) in Part 3.2 of Chapter I of Annex I to the Agreement:"- 398 D 0555: Commission Decision 98/555/EC (OJ L 266, 1.10.1998, p. 84)."Article 2The following indent shall be added in point 27 (Commission Decision 95/109/EC) in Part 4.2 of Chapter I of Annex I to the Agreement:"- 398 D 0621: Commission Decision 98/621/EC (OJ L 296, 5.11.1998, p. 15)."Article 3The texts of Decisions 98/555/EC and 98/621/EC in the Norwegian language, which are annexed to the Norwegian language version of this Decision, are authentic.Article 4This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 1.(2) OJ L 266, 1.10.1998, p. 84.(3) OJ L 296, 5.11.1998, p. 15.